        Case 20-33948 Document 1448 Filed in TXSB on 06/02/21 Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

    IN RE:                                               §        Chapter 11
                                                         §
    FIELDWOOD ENERGY LLC, et al.                         §        Case No. 20-33948 (MI)
                                                         §
          Debtors1.                                      §        (Jointly Administered)
                                                         §

     FREEPORT-MCMORAN OIL & GAS LLC AND MCMORAN OIL & GAS LLC’S2
                        NOTICE OF OPT OUT


        Freeport-McMoRan Oil & Gas LLC (“FMOG”) and McMoRan Oil & Gas LLC

(collectively, “McMoRan”) submit this notice (the “Opt Out Notice”) of opt out of the releases set

forth in Section 10.7(b) of the Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC

and its Affiliated Debtors [Docket No. 1284] (as may be amended, revised, or supplemented, the

“Plan”) filed by the above-captioned debtors (collectively, the “Debtors”).

        McMoRan opted out by ballot but out of an abundance of caution and for the avoidance of

any doubt, McMoRan does not consent to, affirmatively opts out of, and elects not to grant the

third-party releases and related injunctions contained in the Plan and reserves all rights with respect

to any such parties.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Fieldwood Energy LLC (6778), Fieldwood Energy Inc. (4991), Fieldwood Onshore LLC
(3489), Fieldwood SD Offshore LLC (8786), Fieldwood Energy Offshore LLC (4494), Fieldwood Offshore LLC
(2930), GOM Shelf LLC (8107), FW GOM Pipeline, Inc. (8440), Galveston Bay Procession LLC (5703), Galveston
Bay Procession LLC (0422), Fieldwood Energy SP LLC (1971), Dynamic Offshore Resources NS, LLC (0158),
Bandon Oil and Gas, LP (9266), and Bandon Oil and Gas GP, LLC (9172). The Debtors’ primary mailing address is
2000 W. Sam Houston Parkway S., Suite 1200, Houston, TX 77042
2
 By agreement McMoRan’s deadline to object to confirmation has been extended. McMoRan reserves all rights
and objections with respect to Debtors’ Fourth Amended Plan
                                                                                                    PAGE 1
       Case 20-33948 Document 1448 Filed in TXSB on 06/02/21 Page 2 of 2




.



       Dated: June 2, 2021                  Respectfully submitted,

                                            /s/ Omer F. “Rick” Kuebel, III
                                            Omer F. “Rick” Kuebel , III
                                               Federal Bar No. 32595
                                            Bradley C. Knapp
                                               Texas Bar No. 24060101
                                            LOCKE LORD, LLP
                                            601 Poydras Street, Suite 2660
                                            New Orleans, Louisiana 70130
                                            Telephone: (504) 558-5210
                                            Facsimile: (504) 910-6847
                                            bknapp@lockelord.com

                                            ATTORNEYS FOR FREEPORT-MCMORAN
                                            OIL & GAS LLC AND MCMORAN OIL &
                                            GAS LLC


                               CERTIFICATE OF SERVICE

       This is to certify that a true copy of the foregoing was served via the Court’s ECF system

on those parties consenting to service through same on June 2, 2021.


                                            /s/ Omer F. “Rick” Kuebel, III
                                            Omer F. Kuebel, III




                                                                                         PAGE 2
